Citation Nr: 0920332	
Decision Date: 06/01/09    Archive Date: 06/09/09

DOCKET NO.  07-36 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical Center (MC)
in Tampa, Florida


THE ISSUE

Entitlement to payment or reimbursement of medical care 
expenses incurred for treatment at Lakeland Regional Medical 
Center from March 7 to March 9, 2004.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. A. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to August 
1967.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from an August 2004 decision in which the VAMC denied the 
claim for reimbursement of medical expenses incurred at 
Lakeland Regional Medical Center from March 6 to March 9, 
2004.  The Veteran filed a notice of disagreement (NOD) in 
September 2004, and the VAMC issued a statement of the case 
(SOC) in October 2007.  The Veteran filed a substantive 
appeal (via a VA Form 9, Appeal to Board of Veterans' 
Appeals) in October 2007.

In the October 2007 SOC, the VAMC informed the Veteran that 
reimbursement of medical expenses incurred on March 6, 2007, 
had been approved for payment, but that his claim for 
reimbursement of medical expenses incurred from March 7 to 
March 9, 2004, remained denied.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.  

2.  The Veteran incurred private medical expenses from March 
7 to March 9, 2004.  

3.  VA payment or reimbursement of the cost of the private 
medical care provided from March 7 to March 9, 2004, was not 
authorized prior to the Veteran undergoing that care.  

4.  The care rendered from March 7 to March 9, 2004, was not 
for a continued medical emergency of such a nature that the 
Veteran could not have been safely transferred to a VA 
facility.  


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized 
medical care expenses incurred at Lakeland Regional Medical 
Center from March 7 to March 9, 2004, are not met.  38 
U.S.C.A. §§ 1725, 1728, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 17.52, 17.120, 17.130, 17.1000, 17.1002 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
VAMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  However, VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id.

In this appeal, he Veteran has not been furnished a VCAA 
letter specifically informing him of the information and 
evidence necessary to substantiate his claim for 
reimbursement.  However, in this case, such omission does not 
constitute prejudicial error in this case because of evidence 
of actual knowledge on the part of the Veteran.  In this 
regard, an August 2004 letter notified the Veteran that his 
claim had been denied and explained the criteria used by the 
VAMC in reaching that determination.  An undated letter was 
also sent to the Veteran (apparently after the August 2004 
denial letter) notifying him of what information and evidence 
must be submitted by the appellant, and what information and 
evidence would be obtained by VA.  

The October 2007 SOC notified him of the evidence that had 
been received, cited the laws and regulations pertaining to 
his claim, and explained that the claim was denied because 
the medical care provided from March 7 to March 9, 2004 was 
not for a continued medical emergency and he could have been 
safely transferred to a VA facility.  Such notification 
reflects that a reasonable person could be expected to 
understand what was needed to substantiate the claim for 
reimbursement.  See Sanders v. Nicholson, 487 F. 3d 881, 889 
(Fed. Cir. 2007).  Moreover, the Veteran's October 2007 
substantive appeal (VA Form 9) demonstrates an awareness of 
what is needed to support a claim for reimbursement in this 
particular case, as the Veteran argued that he was not 
stabilized on March 6, 2004, and that he continued to receive 
emergency treatment until he was discharged on March 9, 2004.  
See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007).  
Consequently, any notice error was cured by "actual knowledge 
on the part of the claimant."  See Sanders, 487 F. 3d at 889.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
Veteran's private medical records from Lakeland Regional 
Medical Center dated from March 5 to March 9, 2004; and the 
June 2007 medical opinion of the VAMC's Chief Medical 
Officer.  Also of record and considered in connection with 
the appeal are the transcript of the September 2008 Board 
hearing, and various written statements provided by the 
Veteran and by his representative, on his behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the 
VAMC, the Veteran has been notified and made aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield,  20 Vet. App. at  543  (rejecting 
the argument that the Board lacks authority to consider 
harmless error).  See also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).



II.  Analysis

Pertinent legal authority provides for the furnishing of care 
by VA hospitals, as well as reimbursement for private medical 
care when such is authorized by VA.  Generally, when VA 
facilities or other government facilities are not capable of 
furnishing economical hospital care or medical services 
because of geographical inaccessibility or are not capable of 
furnishing care or services required, VA may contract with 
non-VA facilities for care.

In this case, the Veteran seeks reimbursement for private 
medical care not authorized in advance by VA.   

Reimbursement or payment for expenses not previously 
authorized may be made only under the following 
circumstances:  (a) treatment was for (1) an adjudicated 
service-connected disability; (2) a nonservice-connected 
disability associated with and held to be aggravating an 
adjudicated service-connected disability; (3) any disability 
of a veteran who is permanently and totally disabled as a 
result of a service-connected disability; (4) for any 
illness, injury or dental disability in the case of a veteran 
who is participating in a rehabilitation program under 38 
U.S.C. Chapter 31; and (b) such treatment was rendered in a 
medical emergency of such nature that delay would have been 
hazardous to life or health; and (c) VA or other Federal 
facilities were not feasibly available, and an attempt to use 
them beforehand would not have been reasonable, sound, wise, 
or practical.  See 38 U.S.C.A. § 1728 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 17.52, 17.120 (2008).

Failure to satisfy any one of the four criteria listed above 
precludes VA from paying unauthorized medical expenses 
incurred at a private hospital.  See 38 C.F.R. 
§ 17.120 (2008); Zimick v. West, 11 Vet. App. 45, 49 (1998).  
Also, no reimbursement or payment of services not previously 
authorized will be made when such treatment was procured 
through private sources in preference to available Government 
facilities.  See 38 C.F.R. § 17.130 (2008).

In this case, the Veteran does not meet any of the four 
criteria listed above.  During the September 2008 Board 
hearing, the Veteran stated that he does not have any 
service-connected disabilities.  He does not contend nor does 
any evidence show he was participating in a rehabilitation 
program under 38 U.S.C. Chapter 31.  Thus, the Veteran is not 
eligible for medical expense reimbursement under 38 U.S.C.A. 
§ 1728.

The Veteran's claim has also been considered under pertinent 
provisions of The Millennium Health Care and Benefits Act, 
Pub. L. 106-117, codified at 38 U.S.C.A. § 1725 (West 2002 & 
Supp. 2008).  Under that statute-which also provides general 
authority for the reimbursement of non-VA emergency 
treatment-payment for emergency services may be made only if 
all of the conditions set forth in 38 C.F.R. § 17.1002 are 
met.  In particular, the following subsections are relevant 
to this case:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if 
there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of any 
bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not 
have been considered reasonable by a prudent layperson (as an 
example, these conditions would be met by evidence 
establishing that a veteran was brought to a hospital in an 
ambulance and the ambulance personnel determined that the 
nearest available appropriate level of care was at a non-VA 
medical center).

(d) The claim for payment or reimbursement of any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such nature that a 
veteran could not have been safely discharged or transferred 
to a VA or other Federal facility (the medical emergency 
lasts only until the time a veteran becomes stabilized).

38 C.F.R. § 17.1002 (a), (b), (c), (d) (2008).

Considering the pertinent evidence in light of the above-
noted legal authority, the Board finds that reimbursement of 
treatment at Lakeland Regional Medical Center from March 7 to 
March 9, 2004, is not warranted under the Millennium Health 
Care and Benefits Act.

During the September 2008 Board hearing and in various 
statements, the Veteran said that he went to the emergency 
room at Lakeland Regional Medical Center (Lakeland) on March 
5, 2005, with severe chest pain, cough, and cold.  He said he 
was admitted and treated for pneumonia and a fever with 
oxygen and intravenous (IV) medication.  He said that he told 
Lakeland that he did not have medical insurance and was a 
veteran.  He said the staff at Lakeland assured him that VA 
would pay for his hospital stay.  There is no evidence that 
the Veteran or Lakeland's staff contacted VA for prior 
authorization.   

Private medical records from Lakeland reflect that, on March 
5, 2004, the Veteran presented with a 5-day history of dry 
cough; an X-ray showed infiltrates consistent with pneumonia.  
The discharge summary notes that during the Veteran's 
hospital stay, his temperature rose to 103 degrees but he 
showed what appeared to be rapid subjective improvement.  On 
March 6, it was noted that he was in stable condition with a 
miserable cough and a temperature of 101.8 degrees.  On March 
7, he said that he felt better and his cough had decreased; 
his temperature was 102.9 degrees.  On March 8, he said he 
felt better; his temperature was 102.5 degrees.  On March 9, 
it was noted that he was improved and his temperature was 
less than 99.4 degrees.  He was discharged later that day and 
told to follow-up with the VA hospital.

In June 2007, the VAMC's Chief Medical Officer reviewed the 
Veteran's claim and recommended approval of the emergency 
room visit, but indicated that the claim should be denied 
from March 7, 2004, because the Veteran's condition had 
stabilized and he could have been transferred to a VA 
facility.

In this case, it is not disputed that the Veteran's initial 
treatment at Lakeland was for a medical emergency and that a 
VA facility was not feasibly available at the time.  As 
mentioned, the VAMC approved reimbursement for the initial 
treatment at Lakeland from March 5 to March 6, 2004.  With 
regard to the treatment rendered from March 7 to March 9, 
2004, the only question in dispute is whether such care was 
for a continued medical emergency of such a nature that the 
Veteran could not have been safely discharged or transferred 
to a VA or other Federal facility.  In this regard, the only 
competent, probative medical opinion of record is that of the 
VAMC's Chief Medical Officer, which reflects that the Veteran 
was stable and could have been transferred to a VA facility 
on March 7, 2004.  There is no contrary medical evidence or 
opinion of record and neither the Veteran nor his 
representative has presented or identified any contrary 
medical evidence or opinion.

In addition to the medical evidence, in adjudicating the 
claim, the Board has considered the Veteran's assertions.  
However, as indicated above, the claim turns on the question 
of when the Veteran became medically stable for transfer to a 
VA facility (the nature of the continued medical care)-a 
matter within the province of trained medical professionals.  
See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As 
neither the Veteran nor his representative is shown to be 
other than a layperson without appropriate medical training 
and expertise, neither is competent to render a probative 
(persuasive) opinion on a medical matter-to include the 
nature of the continued medical care.  See, e.g., Bostain v. 
West, 11 Vet. App. 124, 127 (1998) (citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992)).  See also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge").  Hence, the lay assertions in this regard have 
no probative value.

For all the foregoing reasons, the claim for payment or 
reimbursement of medical care expenses incurred for treatment 
at Lakeland Regional Medical Center from March 7 to March 9, 
2004, must be denied.  In arriving at the decision to deny 
the claim, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Payment or reimbursement of medical care expenses incurred 
for treatment at Lakeland Regional Medical Center from March 
7 to March 9, 2004, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


